Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148810                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  AMERICORP FINANCIAL, L.L.C., d/b/a                                                                                 Justices
  PARATA FINANCIAL COMPANY,
            Plaintiff-Appellee,
  v                                                                SC: 148810
                                                                   COA: 312522
                                                                   Oakland CC: 2012-125512-CZ
  BACDAMM INVESTMENT GROUP, INC.,
  d/b/a GOLDEN ROCK PHARMACY, JOHN
  CHARLES PEREZ, BERNARD R. PEREZ,
  and DONALD J. PEREZ,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 16, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           d0721
                                                                              Clerk